DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 7/27/22, with respect to the rejection of claims 21 and 23 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 21 and 23 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments, pages 6-9, filed 7/27/22, with respect to the rejection of claims 15 and 16 under 35 U.S.C. 102 as anticipated by Brunet et al. (US 2010/0183274 A1), have been fully considered but they are not persuasive. 
Applicant argues Brunet et al. fails to disclose a splice chip having a base comprising a plurality of posts, and a lower protrusion and an upper protrusion emanating from at least one of the plurality of posts; wherein a plurality of lower slots are formed between the plurality of posts and a plurality of lower protrusions, and a plurality of upper slots are formed between the plurality of posts and a plurality of upper protrusions, the plurality of upper slots being stacked on the plurality of lower slots.  Specifically, Applicant argues the arms 194c of Brunet et al. emanate from (what appears to be) a lower portion of the splice holding channel 195a and not from any vertical post.  Examiner respectfully disagrees.
Brunet et al. teaches splices 192a and 191b are each housed within a channel 195a, wherein splice 192a is secured to the lower portion of the channel 195a by arms 194a and 194b, and splice 191b is stacked on top of splice 192a (thereby residing within the upper portion of the channel 195a) and secured by arms 194c and 194d (Fig 14; [0062]).  As seen in Figure 14, arms 194c and 194d are stacked on top of arms 194a and 194b with an intermediate portion of the arms overlapping each other in the vertical direction away from the base.  This intermediate portion is considered analogous to the claimed post, as said portion extends away from the base and has upper and lower protrusions (i.e. upper and lower arms) emanating therefrom.  Moreover, the arms act to bias the splice against said portion to retain the splice in either the lower or upper channel.  See the annotated Figure 14 below.

    PNG
    media_image1.png
    372
    662
    media_image1.png
    Greyscale

	For these reasons, Applicant’s arguments are unpersuasive, and the rejection of claims 15 and 16 under 35 USC 102 is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet et al. (US 2010/0183274 A1).
Re. Claim 15, Brunet et al. discloses an optical fiber communication terminal (abstract) comprising:
a splice chip 180” having a base comprising a plurality of posts, and a lower protrusion 194a/194b  and an upper protrusion 194c/194d emanating from at least one of the plurality of posts, 
wherein a plurality of lower slots (i.e. one of the lower slots holds splice 192a) are formed between the plurality of posts and a plurality of lower protrusions 194a/194b, and a plurality of upper slots (i.e. one of the upper slots holds splice 191b) are formed between the plurality of posts and a plurality of upper protrusions 194c/194d, the plurality of upper slots being stacked on the plurality of lower slots (Fig 14; [0059]-[0062]). 
Re. Claim 16, Brunet et al. discloses the base is an elongated base (Fig 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (US 2010/0183274 A1) and Bayazit et al. (US 7,272,291 B2).
Re. Claims 17, 21-23, Brunet et al. renders obvious the optical fiber communication terminal as discussed above. 
Brunet et al discloses the splice chip is coupled to a splice tray, and the splice tray comprises a fiber routing area and a management area (Fig 5A, [0084]), but Brunet et al. is unclear as to the mechanism which couples the chip to the tray.  
That is, Brunet et al. does not disclose does not disclose an arrangement wherein the splice chip comprises a plurality of chip ends configured to couple the splice chip to a splice tray.  Likewise, Brunet et al. does not disclose the splice tray comprises a plurality of slots and each slot is configured to receive a respective splice chip, and Brunet et al. does not disclose the splice tray comprises a plurality of undercuts configured to receive the plurality of chip ends to couple the splice chip to the splice tray.
Bayazit et al. discloses a splice chip 14 for use on a splice tray 10, wherein the splice chip comprises a plurality of chip ends 45 configured to couple the splice chip to a splice tray, and the splice tray 10 comprises a plurality of slots (i.e. slots immediately adjacent tracks 89, each of the tracks 89 forming an undercut underneath), the slots/undercuts configured to receive the plurality of chip ends 45 so as to couple the splice chip 18 to the splice tray 10 (Figs 4-5; col. 5 lines 20-47}.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively fled, as Bayazit et al. discloses their splice chip and splice tray construction provides an easy to use mounting arrangement that eliminates the need for adhesives or additional mounting fasteners (Bayazit et al. col 6 lines 17-20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        9/6/22